Waterman, P. J. Appellee, desiring to purchase certain real property, applied to appellant, in whom the title then stood of record. Appellant asked $3,500 for the property. Appellee being informed that one Slee claimed an interest therein, appellant’s agent saw Slee, and then told appellee that it would cost $4,680 to obtain deeds from both appellant and Slee; that treating the mortgage under which -appellant had acquired title as still subsisting, there would then be due to appellant thereon upon an accounting, $7,680; whereupon appellee paid to appellant $4,680, and received from it a deed, but failed to get a deed from Slee; appellee, when paying said $4,680, took from appellant an agreement, whereby, after reciting that Slee had placed on record a notice that he claimed the right to redeem said property from the sale made under a trust deed by him given, the validity of which claim the insurance company denies, appellant “ agreed that in the event of redemption made by said Slee, his heirs, etc., of the property described in said trust deed, the said Averill, his heirs or assigns, should be entitled to have and receive out of the redemption money paid by said Slee, his heirs, etc., the sum of $4,680, with interest from the day of the date of said agreement, at six per cent.” Appellant, no doubt in perfect good faith, represented to appellee that in case of a redemption by Slee he would be obliged to pay $7,680. In other words, the representation was that the fund to which appellee might look for the repayment of its $4,680 and interest, amounted to $2,000 more than the amount appellee was paying. Appellee, instead of getting a quit-claim from Slee, as was proposed when the sum of $4,680 was first named, got the agreement of appellant as to a repayment of that sum with interest out of the redemption money, and a representation by appellant as to what the redemption money would be. For this agreement, under the representation, it paid $1,180 more than appellant asked for its own conveyance. The sum to which the redemption money would amount was a thing concerning which appellant had all existing knowledge; the accounts were its accounts, kept by its agents in its office. Appellant and Slee were alone possessed of the information necessary to the formation of an opinion as to whether Slee had a right to redeem, and if so what sum he would have to pay in order to do so. Receiving from appellee as appellant did under these circumstances $1,180 more than it asked for its own conveyance, and giving the agreement of March 24th, we think it was not only bound to speak what it believed to be the truth, but that it must be held, to the extent of appellee’s rights, bound to make good the truthfulness of its representation as to the sum to which the redemption money would amount. Eor do we think it is absolved from this obligation, because appellee, under the condemnation proceedings, paid $6,615 into the county treasury. The condemnation proceedings had been pending some months when the agreement of March 24, 1880, was entered into. Appellee had need of this property, and its conveyance from and payment to appellant gave it nothing but a mortgage claim thereon. The suggestion that it might have retained in its hands the true amount owing by Slee, and which he was bound to pay in order to redeem, and have paid to the county treasurer only the balance necessary to make up the condemnation award, would have force if, first, it had known or been bound to know that Slee had a right to redeem; and second, had known or been bound to know the amount of money that would be required for such purpose. It did not know and was not bound to know either of these things. Appellant denied through years of litigation the right of Slee to redeem. Appellee was in no . position to concede what appellant denied. Appellant is held by the decree in this case only to make good a representation upon which it must have known appellee relied in taking the agreement and paying $1,180 more than appellant asked for its conveyance. The decree of the Circuit Court will therefore be affirmed. Deoree affirmed.